Citation Nr: 1505266	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-32 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland California


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of death of a veteran.


REPRESENTATION

Appellant is represented by: Richard Tercero, Agent


WITNESS AT HEARING ON APPEAL

Richard Tercero


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran (the Veteran), who had active duty service with the Merchant Marine (see 38 C.F.R. § 3.7(x)(14), (15)) (2014) from November 1944 to June 1945, and with the U.S. Navy from September 1945 to August 1946 and from September 1950 to August 1951.  The Veteran died in November 2011.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the RO in St. Paul Minnesota.

In July 2013, the appellant presented testimony, through her agent, at a Board hearing chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos in service.  

2.  The cause of the Veteran's death is not related to service, to include asbestos exposure therein.


CONCLUSION OF LAW

The criteria for DIC based on the cause of death of a veteran are not met.  38 U.S.C.A. §§ 1110, 1131, 1310, 1312, 5103, 5103A(a), (b), (g), 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking DIC benefits on the basis of a claim of entitlement to service connection for the cause of the Veteran's death.  She maintains that the Veteran was exposed to asbestos during his service, that this exposure to asbestos lead to his subsequent development of chronic obstructive pulmonary disease (COPD), and that COPD contributed substantially and materially to cause his death.  

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.

Generally, a disability may be service-connected if it results from an injury or disease incurred in, or aggravated by, military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disability caused substantially or materially contributed to cause death.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI. (This has now been reclassified in a revision to the Manual at M21- 1MR, Part IV, Subpart ii, Chapter 2, Section C).  See also VAOPGCPREC 4-00.  

The guidelines provide that the latency period for asbestos- related diseases varies from 10-45 years or more between first exposure and development of disease.  It is noted that an asbestos- related disease can develop from brief exposure to asbestos or as a bystander.  The United States Court of Appeals for Veterans Claims (Veterans Court) has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Veterans Court found that provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1 MR, Part VI, did not create a presumption of exposure to asbestos.  Medical-nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  VA. O.G.C. Prec. Op. No. 04-00.

Here, the evidence establishes actual exposure to asbestos.  The Veteran was exposed to asbestos aboard ships during his tours of duty with the U.S. Merchant Marine and Navy.  This was conceded by the RO in the instructions to a VA physician who was asked to provide a nexus opinion (see September 21, 2012 VA opinion).  

The cause of death as listed on the death certificate was cardiopulmonary arrest, due to arteriosclerotic heart disease.  An amended death certificate also listed COPD.  At the time of the Veteran's death, service connection was not in effect for any disability.  The appellant pursued several claims as a substituted claimant; however, service connection for asbestosis, coronary artery disease, high cholesterol, peripheral neuropathy, hearing loss, and hypertension were each denied in the May 2012 rating decision.  Only the issue of service connection for the cause of death was appealed.  

None of the conditions listed on the death certificate were noted or treated in service or for many decades after service.  The appellant does not contend that arteriosclerotic heart disease, cardiopulmonary arrest, or COPD were noted or treated during service.  She contends that they had post-service onset due to asbestos exposure.  Accordingly, the Board finds that the only injury or disease noted in service was exposure to asbestos.  Therefore, in order to grant the benefit sought, the evidence must substantiate a nexus between the in-service asbestos exposure and one of the ultimate causes of death.  

While lay persons, such as the appellant, are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), questions such as the etiology of the arteriosclerotic heart disease, cardiopulmonary arrest, and COPD, which caused or contributed to the cause of death, falls outside the realm of common knowledge of a lay person and requires specialized medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, while the appellant's written assertions, and hearing testimony presented through her agent, attributing the cause of the Veteran's death to service have been considered, this evidence is not competent either to determine the cause of the Veteran's death, or to relate a disease such as COPD or other respiratory disease to a remote in-service cause such as exposure to asbestos.  

There is a conflict in the medical opinion evidence addressing the question of nexus.  A VA staff physician has submitted two written statements in support of the appellant's claim.  In a February 2011 letter, the VA staff physician wrote that she had treated the Veteran since May 2006.  She opined that with the Veteran's service in the Navy and his exposure to "asbestosis," it is "at least likely as not" the COPD he has was caused by his exposure to "asbestosis."  

The Board acknowledges the odd wording used by the VA staff physician in her February 2011 opinion, and that this could be expected to lead to misunderstanding.  "Asbestosis" is not a substance to which one can be exposed, but is a disease process of the lung (a form of pneumoconiosis), which results from inhalation of "asbestos" fibers.  See Dorland's Medical Dictionary, 31st ed., page 153.  The repeated references by the VA staff physician to the Veteran's exposure in the service to "asbestosis" are presumed to intend exposure to "asbestos," as no other interpretation is logical given the definition of asbestosis.  It is also important to note that the VA staff physician did not find that the Veteran actually had asbestosis or any other asbestos-related lung disease.  She clearly diagnosed COPD, and she only used the word "asbestosis" in relation to the Veteran's exposure to asbestos in service.  

In a September 2011 letter, the same VA staff physician wrote that the Veteran was essentially a nonsmoker, was exposed to "asbestosis" in the Navy, and "now" has COPD.  The staff physician opined that the Veteran's COPD "clearly began in the service secondary to his exposure to asbestosis."  

A VA opinion was obtained from a different VA staff physician in September 2012.  After reviewing the record, including the February 2011 and September 2011 opinions, the physician opined that it is less likely as not that the Veteran's cause of death-identified as COPD-was substantially and/or materially caused by, related to, or a result of in-service asbestos exposure.  

Unlike the February 2011 and September 2011 opinions, which included no rationale or discussion of the pertinent facts or accepted medical principles, the September 2012 opinion included a rationale that was based on a review and discussion of the evidence.  The VA staff physician noted that the Veteran used to smoke in the past, but did not smoke recently.  She noted the results of several recent chest X-rays and the fact that COPD was initially diagnosed in 2007, about six months after a coronary artery bypass graft in 2006.  The September 2012 VA physician made a distinction between the type of lung disease diagnosed in this case-COPD-and the type of lung disease that would be expected to have resulted from asbestos exposure.  According to the physician, COPD is an obstructive lung disease and asbestos-related lung disease is a restrictive lung disease.  The physician specifically stated that "[a]sbestos exposure does not cause COPD."  

The September 2012 VA staff physician noted that exposure to asbestos does not automatically equate to the development of disease.  She noted that the Veteran's medical records do not support evidence of a diagnosis of asbestosis.  Specifically, serial chest x-rays did not show evidence of findings that would be consistent with significant asbestos exposure (i.e., pleural plaques, pleural thickening, interstitial lung disease, etc.).  The September 2012 VA staff physician noted that, while medical records do not clearly document the Veteran's smoking history in terms of dosage and duration, the majority of cases of COPD are due to smoking.  

The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991). 

In evaluating the probative value of the various opinions in this case, the Board is most persuaded by the reasoning provided in the September 2012 opinion.  That physician clearly explained her findings in terms of the evidence and in terms of accepted medical principles.  In contrast, the February 2011 and September 2011 opinions were not accompanied by any explanation.  Setting aside for the moment the apparent improper use of the term "asbestosis," which does not comport with the dictionary definition of the term, the physician who provided both 2011 opinions did not discuss other potential causes for the Veteran's COPD, did not discuss pertinent medical evidence such as x-ray findings, did not address the lack of evidence of pleural plaques, pleural thickening, and interstitial lung disease, and did not address the distinction between obstructive and restrictive lung diseases.  

The Board acknowledges that the physician who provided the February 2011 and September 2011 opinions, as a VA physician who was apparently treating the Veteran on a regular basis, would have had access to the Veteran's VA treatment records, and would have had direct knowledge of his physical condition since May 2006.  However, in evaluating a medical opinion, knowledge of the patient's recent health is only one factor to be considered.  While a review of the evidence is important, it is what a medical professional learns from the evidence for use in forming an expert opinion-and not just the reading of the evidence-that matters.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  Here, the absence of any meaningful discussion of the evidence and medical principles significantly undermines the probative weight to be accorded to the February 2011 and September 2011 opinions.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993) (the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated).  

To the extent the September 2011 opinion can be read as finding actual onset of COPD in the service ("COPD clearly began in the service"), this is directly contradicted by the evidence.  The service treatment records do not reflect any pertinent findings or complaints.  Indeed, chest x-rays in July 1945, August 1946, August 1949, September 1950, and August 1951 were negative.  As noted above, the post-service records support onset of COPD in 2006-2007.  

The Board acknowledges the appellant's testimony presented through her agent that the Veteran did not smoke during his life and that no one in the family smoked.  While the September 2012 opinion finds that smoking is the most likely cause of COPD in general, this finding does not reduce the probative weight of the opinion even if it were determined that the Veteran never smoked.  The September 2012 opinion finds without reservation that COPD is not a disease associated with asbestos exposure.  A definite cause for the Veteran's COPD is not necessary to the resolution of this claim.  The pertinent question is whether COPD is related to asbestos exposure in service.  On this point there is no lack of certainty in the September 2012 opinion.  

The Board emphasizes that the fact of asbestos exposure in service is not at issue.  The RO has acknowledged this.  The evidence that is lacking in this case is evidence linking the cause of the Veteran's death to asbestos exposure.  Based on the medical opinion evidence deemed most probative by the Board, the Board finds that the COPD, which is listed on the amended death certificate as a cause of death, is not related to the Veteran's service, to include asbestos exposure therein.  

The Veteran's cardiopulmonary arrest and arteriosclerotic heart disease also had onset decades after service, and there is no medical opinion that purports to relate either condition to service.  

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful, and the appellant is sincere in her belief that the Veteran's death was related to his service.  While the Board is sympathetic to the appellant's contentions, in the final analysis, competent medical opinion, which is well-explained and informed by the record, has been adduced, and does not support her assertions.  Simply put, the weight of the competent evidence does not substantiate her contention that the Veteran's death is related to the Veteran's service, to include asbestos exposure therein. 

The Board therefore concludes that service connection for the cause of the Veteran's death is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The appellant does not assert that there has been any deficiency in the notice provided to her in February 2012 under the Veterans Claims Assistance Act of 2000 (VCAA) and she has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination).  See also Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

The RO has obtained pertinent medical records including the service treatment records and VA outpatient treatment reports.  The RO has also obtained a medical opinion.  The appellant has made no specific allegations as to the inadequacy of 2012 opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  See also Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2014).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the hearing, the undersigned Veteran's Law Judge specifically informed the appellant of the bases for the RO's denial of the claim and of the type of evidence necessary to substantiate the claim.  The appellant was informed that the opinions linking COPD to asbestos exposure were not explained in terms of the causal mechanism, and that the 2012 opinion was better explained.  The file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

Neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. 


ORDER

Service Connection for the cause of the Veteran's death is denied.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


